Martin, J.,

delivered the opinion of the court.
This is an action on a bill, or draft. The defendant pleaded prescription only. There was judgment against him for the amount of the draft, and he appealed.
His counsel complains, that the plea of prescription having been overruled, judgment was incorrectly given on the merits, and that he ought to have been permitted to answer.
The court, in our opinion, erred. Prescription is an exception which does not touch the merits of the cause. Code of Practice, 345.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled and reversed, and that this case be remanded for further proceedings, according to law; the plaintiff and appellee paying the costs of the appeal.